           Case 7:20-cv-10944-PMH Document 8 Filed 03/29/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL J. MONROE,
                            Plaintiff,                          ORDER OF SERVICE
                     -against-
                                                                20-CV-10944 (PMH)
TOWN OF HAVERSTRAW POLICE OFFICER
SEAN CAMBEL, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         Plaintiff, currently detained at the Rockland County Correctional Facility, brings this pro

se action under 42 U.S.C. § 1983, alleging violations of his constitutional rights. By Order dated

March 17, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees, that

is, in forma pauperis (“IFP”).1

                                           DISCUSSION

    I.   Order of Service

         Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of Civil

Procedure requires generally that the summons and complaint be served within 90 days of the date

the complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and

complaint until the Court reviewed the complaint and ordered that a summons be issued. The Court


1
 Prisoners are not exempt from paying the full filing fee even when they have been granted permission to
proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-10944-PMH Document 8 Filed 03/29/21 Page 2 of 4




therefore extends the time to serve until 90 days after the date the summons is issued. If the

complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x

50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information

necessary to identify the defendant, the Marshals’ failure to effect service automatically constitutes

‘good cause’ for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Officer Sean Cambel and the Town of

Haverstraw through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is instructed further to issue summonses and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service upon these

defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

 II.    Valentin Order

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the Haverstraw Town Police Department (“HTPD”) to identify

the two John Doe officers Plaintiff names, that is, the officers who interacted with Plaintiff on

November 6, 2020, in Garnerville, New York. It is therefore ordered that the Town of Haverstraw

Attorney, who is the attorney for and agent of the HTPD, must ascertain the identity and badge

number of each John Doe whom Plaintiff seeks to sue here and the address where the defendant



                                                  2
           Case 7:20-cv-10944-PMH Document 8 Filed 03/29/21 Page 3 of 4




may be served. The Town Attorney must provide this information to Plaintiff and the Court within

sixty days of the date of this Order.

         The Court will deem the complaint amended once the John Doe officers have been

identified. If identified, the Court will issue a subsequent Order of Service directing the Clerk of

Court to complete the USM-285 form with the address for the named John Doe officers and deliver

all documents necessary to effect service to the U.S. Marshals Service.

                                         CONCLUSION

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Officer Cambel and the Town of Haverstraw and deliver all documents necessary to effect

service to the U.S. Marshals Service.

         The Clerk of Court is directed to mail a copy of this Order and the complaint to the Town

of Haverstraw Attorney at: One Rosman Road, Garnerville, New York 10923.


                                                  SO ORDERED:

Dated:     White Plains, New York
           March 29, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 3
Case 7:20-cv-10944-PMH Document 8 Filed 03/29/21 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   Officer Sean Cambel
   Haverstraw Town Police Department
   One Rosman Road
   Garnerville, NY 10923

   Town of Haverstraw
   One Rosman Road
   Garnerville, NY 10923
